DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with errors and with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Instant para. [0157], lines 5-6, read: “The primary flare assembly 3149 functions to both 1) vent off the low quality gas when temperature is below a threshold on that may contaminate the filtration system.”
Instant para. [0160], lines 1-2 read, “Next the producer gas passes through the bottom/vertical pipe t assembly 3053. Spatially, the bottom/vertical pipe t assembly 3053 is preferably positioned before”.
Instant para. [0164], last line reads: “is absent then then may be cleaned manually”. 
Instant para. [0173], last 2 lines read: “system 3060 aims to monitors
Claim 5, section a. has been amended to read: a Hopper wherein the Hopper the hopper is preferably positioned above the hearth and below the transmission box and the hopper further comprises:”.
Claim 10, section d. has been amended to read: A Cooler Bottom Region wherein the Cooler Bootm Region is operably responsible for catching and removing particulates. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims fail to recite the structure of the instantly claimed “Rectilinear Cyclonic Cooler”.  A “Rectilinear Cyclonic Cooler” is not a term of art.  Furthermore, the instant figures illustrate a tower with plates depicting the cooler, however, it is unclear how the terms “cyclonic” and “rectilinear” fit in with such a structure. 
Claim 1 recites the limitation "the chiller/packed bed filter connection" in section (e).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, section j recites “a Chiller DP Pressure Sensor Assembly”; it is unclear what a Chiller DP pressure sensor is; what is DP?
Claim 1, section k recites “a Mist to Hydrophobic Connection Assembly”; it is unclear what structure is intended by a “Mist” to “Hydrophobic” Connection Assembly.
Claim 5, line 3, recites the limitation "the hearth”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05.
Claim 7 recites the limitation “a T connection”, the claims fail to define what a “T connection” is, if it is intended to recite a T-shaped connection then the claims need to state so.
Claim 11 recites: “a transition vertical pipe with T”, the claims fail to define what a “T” is, if it is intended to recite a T-shaped pipe, then the claims need to state so.
Claim 12, section b, recites “Pipe T Assembly”, the claims fail to define what a “T” is, if it is intended to recite a T-shaped pipe, then the claims need to state so. 
The claims recite limitations that are all in upper case letters, amendments are needed in that all limitations need to be in lower case letter.
The claims recite acronyms that are not defined in the claims, all acronyms recited in the claims need to be defined within the claims:
Claim 1, section j: “chiller DP pressure sensor…”.
Claim 7: “Dp Chiller…”.
Claim 9: “Chiller Dp Pressure…”.
Claim 17, section (iv) recites “a P Tramp”, the claims fail to define what structure is intended by these limitations.
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the: 
The primary flare assembly and the gasifier: instant claim 1 has been amended to state: “the gasifier is operably connected to the output of the primary flare assembly”; which is incorrect, please see instant para. [0157] which states that the producer gas exits the gasifier and enters into the flare assembly. 
The claims fail to define where the “blower” is positioned.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al. (US 2008/0209807) in view of (CN 207857151 U – hereinafter CN’151).
With respect to claims 1 and 6-7, Tsangaris teaches the general state of the art of gasification systems, Tsangaris teaches a gasifier (as illustrated in Figures 1 and 3) comprising:
a.    A gasifier/converter (1200) which further comprises:
i.    A Fuel Transport System/handling system (9200); and
ii.    A Gasifier Frame wherein the Gasifier Frame further comprises the gasifier/converter (1200);
b.    A Primary Flare Assembly (9299) (Table I and (para. [0409])) operatively connected to the gasifier (9200) (as illustrated);
d.    A Pressure-Based Feedback System – Tsangaris teaches monitoring and controlling process parameters such as pressure (para. [0135]);
f.    An Integrated Auger System/(screw conveyor) (para. [0155]);
g.    A Chiller/Packed Bed Filter Connection Assembly/(inlets and outlets) – it would be obvious that the various operating units would comprise inlets and outlets; 
h.    m.    A Blower (6250) Assembly (para. [0063], [0297] and [0534]);
i.     a  Mist Elimination System/demisters (para. 0293]) wherein the mist elimination system is operably connected to the output of the chiller via a mist elimination system connector portion (para. [0292]).
n.    An Exit Pipe Assembly wherein the input of the Exit Pipe Assembly is operably connected to the output of the Blower Assembly; - it would be obvious that the various operating units would comprise inlets and outlets.
o.    A PLC computer/(computing platform) (para. [0120]); and
p.    A Tar and Particulate Sampling System (para. [0362]).
	Tsangaris teaches providing one or more syngas coolers (para. [0277]-[0278]) connected downstream of the gasifier/converter (9200) and upstream of a baghouse (6230); but fails to teach providing a Rectilinear Cyclonic Cooler operably connected to the output of the gasifier.  CN’151 teaches a cyclone separator providing rectilinear motion for separating solids from gas, wherein the cyclone provides high efficiency and low pressure drop separation effect.  Since the separator of CN’151 is capable of providing both a rectilinear and cyclonic flow patterns of the gas, then it would be expected that the separator of CN’151 would be capable of performing as instantly claimed such that it would provide a cooling effect as well.
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the one or more coolers in Tsangaris comprise a cyclone separator, as taught by CN’151, in order to provide an apparatus capable of providing both a rectilinear and cyclonic flow pattern for the syngas flowing there-through to thereby provide high efficiency and low pressure drop separation effect.  Consequently, Tsangaris as modified teaches e.  A Rectilinear Cyclonic Cooler Transition/(inlets and outlets) Assembly – it would be obvious that the cooler would comprise a “transition assembly”/(inlets and outlets) wherein the Rectilinear Cyclonic Cooler Transition Assembly operably connects the Rectilinear Cyclonic Cooler to the Chiller/Packed Bed Filter Connection Assembly – Tsangaris does teach providing Packed Bed Filter/(activated carbon unit) (6260) operably connected to a group of chillers/(recuperator (5200) and dry quench (6210)) via particle separator/(baghouse (230)), and h. A Chiller (para. [0295]) wherein the chiller is operably connected to the rectilinear cyclonic cooler - chillers/(recuperator (5200) and dry quench (6210)).
Regarding limitations recited in claim 1 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device (i.e. wherein the pressure based feedback system operably senses the flow of gas flow related variables throughout the apparatus as well as operably connects to one more components of the apparatus to operably maintain the gas flow homeostatic rate) nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
With respect to claim 2, Tsangaris teaches wherein the gasifier further comprises a renewable packed bed filter/(activated carbon bed) (4258) wherein the renewable packed bed filter/(activated carbon bed) (4258) is the operable connection between the chiller and the rectilinear cyclonic cooler and is operably connected to the output of the Rectilinear Cyclonic Cooler Transition Assembly and the input of the Chiller/Packed Bed Filter Connection Assembly – Tsangaris in Figure 3 illustrates a syngas blower & cooler (6250) positioned upstream an activated carbon bed (6260) and downstream a baghouse (6230) and a scrubber (6240); however, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide an alternative arrangement of the operating units such that Tsangaris as modified would provide the renewable packed bed filter/(activated carbon bed) (4258) as the operable connection between the chiller/(recuperator (5200)) and the rectilinear cyclonic cooler/(dry quench (6210)) and is operably connected to the output of the Rectilinear Cyclonic Cooler Transition Assembly and the input of the Chiller/Packed Bed Filter Connection Assembly.
With respect to claim 3, Tsangaris teaches wherein the Renewable Packed Bed Filter/(activated carbon bed) (4258) further comprises:
a.    A Packed Bed Filter Differential Pressure Assembly;
b.    A Top/Bottom Packed Connecting Flange;
c.    A Bottom Packed Bed Filter housing Box; and
d.    A Top Portion housing (as illustrated) – it would be expected that the packed bed filter/(activated carbon bed) (4258) in Tsangaris would comprise the elements listed above.
With respect to claim 4, Tsangaris teaches wherein the Integrated Auger/(screw conveyor) further comprises an:
a.    An Auger Collecting Assembly wherein the Auger Collecting Assembly further comprises – it would be obvious that a soot removal system in Tsangaris would comprise the following recited elements (para. [0335]-[0348], [0506]),
i.    A Motor Drive;
ii.    A Waste Collect Barrel/(steel catch container);
iii.    An Upward Auger Pipe and Screw (4240);
iv.    A Knife valve; and
v.    A Soot Transition Box with Bearings wherein the soot transition box with bearings further comprises a collection area/reservoir for waste from multiple components of the system (para. [0318], [0335]-[0348] and [0506]) – (Figure 30) – it would be obvious that a box with bearings would be present in Tsangaris since there are moving parts (conveyor (4260)) as in Figure 30) (para. [0134]). 
b.    An Auger Removal Assembly (para. [0335]-[0348], [0506]) wherein the Auger Removal Assembly further comprises:
i.     A Packed Bed Filter/(activated carbon bed) (4258) Auger/conveyor (para.0134]); and
ii.    A Cooler Auger - [0335]-[0348], [0506])
iii.    An Ash/residue Module Auger (para. [0134], [0162]-[0165] and [0176]).
With respect to claim 5, Tsangaris teaches wherein the gasifier is shaped like a rectangle (as illustrated in Figure 1) and further comprises:
a. A Hopper (9239) (para. [0156], [0457]-[0458], [0466]) wherein the hopper is preferably positioned above the hearth and below the transmission box and the hopper further comprises:
i.    A Hopper Middle Portion wherein the Hopper Middle Portion further comprises
1. A Fuel Level Detection System where said Fuel Level Detection System further comprises a fuel level sensor such as a Bin Indicator (para. [0158]) and wherein the fuel level detection system is operably located within the Hopper (para. [0472], [0626]).
ii.    A Hopper Bottom Portion wherein the Hopper Bottom Portion further comprises:
1.    A Pyrolysis Zone (within the converter (1200)); and
2.    A Preheating Zone (para. [0232]);
iii.    A Hopper Interior Walls (para. [0472]); and
iv.    A Hopper Top Portion – it would be obvious the hopper would have a top portion;
b.    A Fuel Transmission Box/loader (para. [0472]) wherein the Fuel Transmission Box further comprises – it would be obvious that the loader of Tsangaris would comprise the following:
i.    A Fuel Transmission Box Bottom Portion;
ii.    A Fuel Transmission Box Plate;
iii.    A Fuel Transmission Box Middle Portion;
iv.    A Ceramic Coating; and
v.    A Fuel Transmission Box Relief Valve;
c.    A Transmission Box/Hopper Modular Connection Elements - it would be obvious that the loader would comprise the elements listed above;
d.    A Hearth/(material pile within the gasification chamber) (para. [0170]); and
e.    A Hearth Assembly (as illustrated in Figure 1) wherein the hearth assembly further comprises:
i.    A Castable Refractory (para. [0172]);
ii.    A Ceramic Flange (para. [0172]); and
iii.    An Ash Module Assembly (para. [0034], [0162]-[0165] and [0176]).
With respect to claim 8, Tsangaris teaches wherein the chiller further comprises:
a.    A mesh impingement pad (para. [0268]);
b.    A hydrophilic condenser/(humidity controller) (para. [0295]);
c.    A demister connector portion (para. [0293]); and
d.    A Water Scrubber (6210).
With respect to claim 9, Tsangaris teaches wherein the Chiller Differential Pressure Sensor Assembly further comprises:
a.    A Mist Elimination Pressure Sensor – it would be obvious that the mist eliminator/(demister) would comprise sensors (para. [0135], [0355], [0359]);
b.    A Chiller Differential Pressure Sensor with Transmitter – it would be obvious that the chiller of Tsangaris would comprise sensors (para. [0135], [0355], [0359]); and
c. A Threaded Connection with Nipple– it would be obvious that the chiller of Tsangaris would comprise threaded connections.
Regarding limitations recited in claim 9 which are directed to a manner of operating disclosed device, neither the manner of operating a disclosed device (i.e. wherein the Chiller DP Pressure sensor is a mechanism to evaluate the pressure differences between the cyclonic cooler and transition box, and transmit sensor data to the PLC and is positioned outside the gasifier and cooler) nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
With respect to claim 10, CN’151 further teaches wherein the Rectilinear Cyclonic Cooler further comprises:
a.    A Cooler Gas Exit Pipe where the Cooler Gas Exit Pipe further comprises a Cooler Gas Exit Aperture – (as illustrated in CN’151);
 and
d.    A Cooler Bottom Region wherein the Cooler Bottom Region is operably responsible for catching and removing particulates – (as illustrated).
b.    A Cooler Inspection Port – it would be obvious that the top opening of the rectilinear cyclonic cooler of CN’151 can be used to inspect the inside thereof.
c.    One or more Baffles – Tsangaris teaches the use of baffles in general in order to induce turbulence (para. [0214]), therefore, it would have been obvious to provide one or more baffles within the rectilinear cyclonic cooler.
With respect to claim 11, Tsangaris teaches wherein the Rectilinear Cyclonic Cooler Transition Assembly further comprises:
a.    A Transition Horizontal Pipe; and
b.    A Transition Vertical Pipe with T wherein the Transition Vertical Pipe with T further comprises:
i.    A Safety Thermocouple with Transmitter T2 (para. [0380]); and
ii.    A Thermocouple Shield – it would be obvious that the cooler of Tsangaris would comprise the elements listed above (para. [0277]-[0278], [0507]).
With respect to claim 12, Tsangaris teaches wherein the Primary Flare Assembly (para. [0609]) further comprises:
a.    A Flare Vertical Pipe wherein the Flare Vertical Pipe further comprises:
i.    A Flare End With Ignition Component
ii.    A Valve Assembly.
b.    A Bottom/Vertical Pipe T Assembly;
c.    A Flare Horizontal Bottom Pipe; and
d.    A Flare Exit Pipe Assembly. – it would be obvious that the flare of Tsangaris would comprise the elements listed above (para. [0609]), absent critical results.
With respect to claim 13, Tsangaris teaches Flare Vertical Pipe further comprises a Venturi Motivator/injector/fan – it would be obvious that the venturi in Tsangaris would comprise a Venturi Motivator/injector/fan in order to be functional and achieve a high destruction efficiency (para. [0409], [0609], [0622]).
With respect to claim 15, Tsangaris teaches wherein the pressure-based feedback system wherein the pressure-based feedback system (para. [0380]) further comprises a cooler-hearth differential pressure assembly wherein the cooler-hearth differential pressure (para. [0380]) assembly further comprises:
a.    A Cooler Differential Pressure Assembly;
b.    A DP Pressure Sensor with Transmitter; and
c.    A Transition Box Differential Pressure Assembly (para. [0380], [0386], [0422], [0599]).
With respect to claim 16, Tsangaris teaches wherein the Blower Assembly (para. [0169], [0425], [0642]) further comprises:
a.    A Blower (para. [0648]);
b.    A Blower Exit pipe wherein the blower Exit pipe is operably connected to the Blower: – it would be obvious that the blower would comprise an exit pipe.
c.    An Oxygen Sensor Assembly – Tsangaris teaches controlling the H2:CO ratio, and providing a feedback control means in order to adjust the amount of added oxygen (para. [0425]), therefore, it would be obvious that an oxygen sensor would be needed (para. [0407], [0425], [0626], [0627]).
With respect to claim 17, Tsangaris teaches wherein
a.    the Blower Exit Pipe further comprises –Tsangaris teaches a syngas blower (para. [0642], [0648]).
i.    A Pressure Gauge for Gas Delivery;
ii.    A Coupling with Valve for Oxygen Sensor (para. [0425])/Pump
iii.    A Gas Flow Meter with Transmitter; and
iv.    A Sampling Port with Valve
b.    and the Blower further comprises:
i.    A Blower Outlet; and
ii.    A Blower Inlet;
c. And the Oxygen Sensor further comprises:
i.    A Recirculating Hose;
ii.    A Sample Pump;
iii.    An Oxygen Sensor; and
iv.    A P Tramp Water Collector.
	It would be obvious that the syngas blower of Tsangaris would comprise the combination of elements recited above in order to achieve the necessary control mechanism (para. [0425]).
With respect to claim 18, Tsangaris teaches wherein the Exit Pipe Assembly further comprises:
a.    A Generator;
b.    An Engine Pipe (as illustrated in Figure 3)
c.    A Secondary Flare Assembly (para. [0650]) wherein the Secondary Flare Assembly further comprises:
i.    An Ignition System;
ii.    A Horizontal Portion; and
iii.    A Vertical Portion – it would be obvious that the flare assembly of Tsangaris would comprise the elements listed above.
With respect to claim 19, Tsangaris teaches wherein the PLC//(computing platform) (para. [0120]), (para. [0135]-[0136], [0145], [0147], [0150]-[0151]-[0153], [0155],[0409], [0652], [0654]) further comprises:
a.    Alarms/alerts (para. [0464]);
b.    A Producer Gas Control Modules wherein the Producer Gasification Control Modules further comprises:
i.    A Primary Flare Module [0650]);
ii.    A Feedstock Module (para. [0649]);
iii.   A Auger Gasifier Module (para. [0464]);
iv.    A Briquetter Module (para. [0464]);
v.    A Differential Pressure Cooler Module;
vi.    A Packed Bed Filter Top Actuator Module;
vii.    A Thermocouple 1 Module (para. [0647]);
viii.    An Auger Packed Bed Filter Module;
ix.    A Blower Module (para. [0648]);
x.    A Thermocouple 3 Module (para. [0647]);
xi.    A Packed Bed Filter Bottom Actuator Module;
xii.    An Auger Cooler Module (para. [0647]);
xiii.    A Pneumatic Actuator Module;
xiv.    A Bin Indicator Module (para. [0158]);
xv.    An Air Control Assembly Module (para. [0477], [0479], [0480]-[0486]);
xvi.    A Pressure Modules;
xvii.    An Engine Valve Module; 
xviii. A Safety Module;
xix.    A Secondary Flare Module (para. [0650]);
xx.    A Differential Pressure Gasifier Module (para. [0386]);
xxi.    An Oxygen Sensor Module (para. [0479]);
xxii.    A Temperature Modules (para. [0507]); and 
xxiii.  A Thermocouple 2 Module (para. [0507]);
c.    A Touchscreen/(computing platform) (para. [0120]); and
d.    A Battery Backup.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsangaris et al. (US 2008/0209807) in view of (CN 207857151 U – hereinafter CN’151), as applied to claim 12 above, and further in view of Straitz, III (US 4,139,339).
With respect to claim 14, modified Tsangaris discloses all claim limitations as set forth above.  Tsangaris fails to teach wherein the Flare Exit Pipe/stack assembly further comprises a Thermocouple Assembly T1 which further comprises: A Coupling; and a Thermocouple with Shield, and a PLC transmitter.  Straitz, III teaches a flare gas stack comprising a thermocouple with a shield in order to compare the temperature of the stack with the ambient temperature (col. 4, lines 59-68).  It would be obvious that the flare assembly of Straitz would comprise a transmitter since the temperature sensors are connected to a comparator.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to include a Thermocouple Assembly T1 which further comprises: A Coupling; and a Thermocouple with Shield, and a PLC transmitter in the flare stack of modified Tsangaris, as taught by Straitz, in order to compare the temperature of the stack with the ambient temperature.
     
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot due to Applicant’s amendments made to the claims.  The prior art relied upon in the Non-Final Office Action was cited in the PTO-892 form; however, inadvertently, a different number was listed in the Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/						3/20/2021Primary Examiner, Art Unit 1725